The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Response to Amendment
The after Final Office Action amendment filed on 08/12/2022 has been entered. Claims 1-20 remain pending in the application. Claims 1, 10 , 14 and 15 have been amended by the Applicant. Previously allowable subject mater of claim 14 was incorporated into independent claims 1, 10 and 15. Therefore claims 1-20 are found allowable. 


Allowable Subject Matter

Claims 1-20 are allowed.


Reasons for Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.
Regarding independent claim 1, the closets cited prior art of Miller teaches (see Figs. 1-1-7) a device (i.e. actuator module, optics assembly of a camera, 3000, paragraphs [0004-07, 0128-129]) comprising: 
a body (e.g. actuator support structure 3060 with coil mounting structure 3003, and base 3008, note that magnet holder 3006 can be also construed as base, see paragraphs [0128, 132-133]); 
a first lens group on an optical axis (i.e. optics module, lens assembly, 3002, 3009, on optical axis 3053, paragraphs [0128-129, 0133]); 
a first lens group actuator comprising a first ferromagnetic element  and a first electromagnetic element (e.g. one or two of four permanent magnets 3040, e.g. 3040A,  and autofocus coil 3007 electromagnet, i.e. as AF actuator, paragraphs [0007, 0128-129, 131-132, 136], see Figs. 3-4) configured to cause the first lens group to move along the optical axis (i.e. as autofocus (AF) mechanism, with autofocus coil 3007 on 3002, and working with permanent magnet(s) 3040, e.g. 3040A, of the four 3040, in 3006 holder, to move optics lens assembly 3002 along 3053 Z- axis, paragraphs [0007, 0128-129, 131-132, 136-138], also referred as autofocus mechanism of actuator 3000, paragraphs [131-132]); 
a second lens group actuator comprising a second ferromagnetic element and a second electromagnetic element  (e.g. another of four permanent magnet(s) 3040, e.g. 3040B, in holder 3006, working with OIS coils 3005(3003) electromagnets to move 3002 and 3006 on the XY plane orthogonal to optical axis, i.e. as OIS actuator, see paragraphs [0128-131, 133, 136-138]) configured to cause the first lens group to move transversely to the optical axis (i.e. as optical image stabilization (OIS) actuator, OIS coils 3005(3003) working with magnet(s) 3040, e.g. 3040B in holder 3006, moves 3002 and 3006 on the XY plane orthogonal to optical axis as optical image stabilization actuator, paragraphs [0128-131, 133, 136-138], also referred as actuator module for optical image stabilization 3060, paragraph [133]), 
wherein the second lens group actuator is at a same level as the first lens group actuator along the optical axis (i.e. OIS actuator 3005(3003), magnets 3040 (B) and autofocus mechanism with magnets 3040 (A), and coil 3007 are at the same level e.g. just below the springs 3030 along the optical axis 3053 Z-axis, as clearly depicted in Fig. 3, paragraphs [0128-132]); 
a suspension element extending within a first plane (i.e. optics springs 3030, extending within the e.g. 3030 springs plane and working with lower optics springs 3032 and connecting flexure beams 3020 for OIS actuator 3005 coil holder 3003, paragraphs [0129-131, 132-133], as optics springs 3030 extend within the horizontal plane containing 3030 as clearly depicted in Fig. 3, see paragraphs [0129-131, 133]), 
the suspension element (i.e. optics springs 3030) comprising a first suspension element (i.e. inner parts of upper optics springs 3030 connected and suspending optics module/lens assembly 3002, 3009, also with lower optics springs 3032 from magnet holder 3006 with magnets 3040, paragraphs [0129-131, 133]) and a second suspension element (i.e. outer parts of upper optics springs 3030 connecting flexure beams 3020 and OIS actuator 3005 coil and holder 3003, and suspending and coupling the lens assembly 3002 and holder 3006,3040 with the with coil mounting structure 3003 and actuator support structure 3060 having OIS coils 3005, see specifically paragraphs [132-133, 129-131], as clearly depicted in Fig.3); 
the first suspension element (i.e. inner parts of upper optics springs 3030, can also include lower optics springs 3032, paragraphs [0129-131, 133] suspending 3002,3007 from 3006 with 3040) configured to suspend the first lens group actuator (i.e. autofocus mechanism, i.e. coils 3007 working with magnets 3040 (A)) from the second lens group actuator (i.e. OIS 3005/3003 and magnets 3040 (B), paragraphs [0129-131, 133]), an entirety of the first suspension element extending along the first plane (i.e. as 3030 and inner parts of upper optics springs 3030 entirely extend along the horizontal plane containing 3030 as clearly depicted in Fig. 3, see paragraphs [0129-131, 133, 135-138]);  
the second suspension element (i.e. outer parts of upper optics springs 3030 connecting flexure beams 3020 and the OIS actuator 3005 coil holder 3003, and suspending and coupling the lens assembly 3002 and holder 3006,magnet 3040 (A,B) from the with coil mounting structure 3003, actuator support structure 3060 having OIS coils 3005 and base, housing 3008,3012, see specifically paragraphs [132-133, 129-131], as clearly depicted in Fig.3) configured to suspend the second lens group actuator (i.e. suspend the OIS magnet 3040 (B) working with 3005/3003 coils, from the actuator support structure 3060) from the body (e.g. from the actuator support structure 3060,3003 and the base 3008, paragraphs [132-133, 128-131], as depicted in Fig. 3, where it is noted that two i.e. inner and outer, parts of the optics springs 3030 have distinct and separate functions to i) suspend autofocus mechanism, 3007 from 3006 and OIS 3040, 3005/3003, paragraphs [0129-131, 133] via inner parts of 3030, and ii) to suspend OIS 3040,3005/3003, from the actuator support structure 3060 and the base 3008, 3012, paragraphs [0128-131,132-133]),  the second suspension element extending the first plane (i.e. as 3030 and outer parts of upper optics springs 3030 connecting flexure beams 3020 and the OIS actuator 3005 coil holder 3003, extend along the horizontal plane containing 3030 as clearly depicted in Fig. 3, see paragraphs [0129-133, 135-138]); and 
wherein the first suspension element (i.e. 3030 and inner parts of 3030) is configured between the first lens group actuator and the second lens group actuator (i.e. between autofocus mechanism 3007, 3040, and OIS actuator 3005,3003 as 3060) and the second suspension element (outer parts of 3030 and with flexure beams 3020) is configured between the body and the second lens group actuator (i.e. between base 3008 and OIS actuator 3005,3003 as 3060). 
But Miller is silent that an entirety of the suspension element  and the second suspension element extending within the first plane (i.e. as 3030 and outer parts of upper optics springs 3030 extends within the horizontal plane of the 3030 springs and has connecting flexure beams 3020 of the OIS actuator 3005 coil holder 3003, as depicted in Fig. 3, see paragraphs [0129-133, 135-138]), and that 
first suspension element is configured so to transfer an electric signal (i.e. between autofocus mechanism 3007, 3040 and OIS actuator 3005,3003 as 3060; however it is noted that current is applied to autofocus coil 3007 on the lens carrier module 3002 which is suspended by upper and lower optics spring 3030, 3032 on the actuator support structure 3060 i.e. autofocus yoke, paragraphs [0128,0131-132]), and the second suspension element (flexure beams3020) is so configured to transfer an electric signal. However Lam teaches in the same field of invention of an apparatus and actuator for controlling the inclination or rotation center of an optical system (see Figs. 1-8, Title, Abstract, paragraphs [01-02, 04-07, 13-15, 29-31, 33-35, 36-39]) and further teaches that an entirety of  the second suspension element is extending within the first plane (i.e. as spring system 202 or also spring system 203 provide both autofocusing and image stabilization function (e.g. vibration compensation function), and are planar springs as leaf springs extending entirely within and parallel to the plane of the spring system connecting the bracket 201 elastically with the housing 200, e.g. Abstract, paragraphs [02, 04-07, 10-13, 29-34, 39], and as such while providing anti-shake function to the lens, the predictability of the lens inclination/rotation reduces the difficulty for its control, the reliability is increased and complexity of the program for computing the position of the instantaneous inclination (or the rotation) center is reduced, thereby increasing the speed of control and enhancing the control accuracy, while still reducing the energy required for such anti-shake function (see paragraph [33]; In addition, note also that the leaf spring system of Lam also provides the transfer an electric signal between the AF, OIS actuators and the housing, and can provide electric energy connection to actuators, see paragraphs [13-15, 35]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the second suspension element of parts of upper optics springs and replace the connecting flexure beams of the OIS actuator of Miller so  to entirely extend within the first plane, thus suspending the bracket i.e. lens assembly, OIS actuator from the housing i.e. actuator support structure, base/cover 3008, 3012, according to teaching of Lam which relies on providing anti-shake function to the lens with planar springs, leaf springs extending within and parallel to the plane of the spring system, in order to achieve predictability of the lens inclination/rotation, reduce the difficulty for its control, increase reliability increased and reduce complexity of the program for computing the position of the instantaneous inclination (or the rotation) center, thereby increasing the speed of control and enhancing the control accuracy, while reducing the energy required for such anti-shake function (see Lam, paragraph [33]; note that leaf spring system can also provide electric energy connection to AF or OIS actuators, see paragraphs [13-15, 35]). Note that as a result of the above combination, the second suspension element entirely extends within the first plane, same as the first suspension element, therefore as a result of the combination, the combination also renders obvious that an entirety of the suspension element extending within the first plane. Further, Murakami teaches in the same field of invention of a lens driving device, camera module, and camera-equipped portable terminal (see Figs. 1-14, Title, Abstract, paragraphs [0009-14, 0031-39]) and further teaches that the first suspension element  (i.e. supporting part 13 with leaf springs 131,132) is configured to transfer an electric signal between the autofocus movable part (11) and the OIS movable part (10) with AF fixing part (12, see paragraphs [0037-40, 62-65]), and that the second suspension element (e.g. suspension wires 30, e.g. 31, 32, and suspension wires 33, paragraphs [0036-38], that are also between the OIS movable part 10 and fixing part 20 as base, as described in paragraphs [0036-38]) is configured to transfer an electric signal (suspension wires 30, e.g. 31, 32, and suspension wires 33 provide power feeding and signal paths paragraphs [0036-38]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Murakami to optical actuator module of Miller (as modified with Lam) to specify that the first suspension element to be configured to transfer electrical signals i.e. power as between e.g. autofocus movable part and OIS movable part with autofocus fixing part, and the actuator module with the movable autofocus coil on the lens carrier module suspended by optics spring on the actuator support structure e.g. autofocus yoke, in order to provide and feed power to the autofocus coil part using leaf springs that are electrically conducting and made of sheet metal (see paragraphs [0062, 0065]), and to specify that the second suspension element to be configured to transfer electrical signals i.e. power and also between the second lens group actuators i.e. between OIS movable part with autofocus fixing part, and fixing part, in order to provide and feed power and suspension to OIS movable part with autofocus part (see paragraphs [0036-37]).   

However, regarding claim 1, the cited prior art taken either singly or in combination fails to anticipate or fairly suggest such a device including the specific arrangement where at least a first portion of the first suspension element and at least a second portion of the second suspension element are made of a single piece of material, and in combination with all other claimed limitations of claim 1. Specifically, as the second suspension element is modified due to combination of Miller and Lam, there is no teaching or reasons that would render the above claim limitation obvious. 

With respect to claims 2-9, these claims depend on claim 1 and are allowable at least for the reasons stated supra.


Regarding independent claim 10, the closest cited prior art of Miller teaches (see Figs. 1-1-7) such imaging apparatus (i.e. camera and optics assembly of a camera, 3000 with actuator module, 3060, paragraphs [0004-07, 0128-129]) comprising: 
a body (e.g. actuator support structure 3060 with coil mounting structure 3003, and base 3008, note that magnet holder 3006 can be also construed as base, see paragraphs [0128, 132-133]); 
a first lens group on an optical axis (i.e. optics module, lens assembly, 3002, 3009, on optical axis 3053,  paragraphs [0128-129, 0133]);  
an autofocus actuator comprising a first ferromagnetic element  and a first electromagnetic element (e.g. one or two of four permanent magnets 3040, e.g. 3040A,  and autofocus coil 3007 electromagnet, paragraphs [0007, 0128-129, 131-132, 136], see Figs. 3-4) configured to cause the first lens group to move along the optical axis (i.e. as autofocus (AF) mechanism/actuator, with autofocus coil 3007 on 3002, and working with permanent magnet(s) 3040, e.g. 3040A, of the four 3040, in 3006 holder, to move optics lens assembly 3002 along 3053 Z- axis, paragraphs [0007, 0128-129, 131-132, 136-138], also referred as autofocus mechanism of actuator 3000, paragraphs [131-132]); 
an optical image stabilizer comprising a second ferromagnetic element and a second electromagnetic element  (e.g. another of four permanent magnet(s) 3040, e.g. 3040B, in holder 3006, working with OIS coils 3005(3003) electromagnets to move 3002 and 3006 on the XY plane orthogonal to optical axis, paragraphs [0128-131, 133, 136-138]) configured to cause the first lens group to move transversely to the optical axis (i.e. as optical image stabilization (OIS) actuator, OIS coils 3005(3003) working with magnet(s) 3040, e.g. 3040B in holder 3006, moves 3002 and 3006 on the XY plane orthogonal to optical axis as optical image stabilization actuator, paragraphs [0128-131, 133, 136-138], also referred as actuator module for optical image stabilization 3060, paragraph [133]), 
wherein the optical image stabilizer is at a same level as the autofocus actuator along the optical axis (i.e. OIS actuator 3005(3003), magnets 3040 (B) and autofocus mechanism  with magnets 3040 (A), and coil 3007 are at the same level e.g. just below the springs 3030 along the optical axis 3053 Z-axis, as clearly depicted in Fig. 3, paragraphs [0128-132]); 
a suspension element extending within a first plane (i.e. optics springs 3030, extending within the e.g. 3030 springs plane and working with lower optics springs 3032 and connecting flexure beams 3020 for OIS actuator 3005 coil holder 3003, paragraphs [0129-131, 132-133], as optics springs 3030 extend within the horizontal plane containing 3030 as clearly depicted in Fig. 3, see paragraphs [0129-131, 133])
the suspension element (i.e. optics springs 3030) comprising a first suspension element (i.e. inner parts of upper optics springs 3030 connected and suspending optics module/lens assembly 3002, 3009, also with lower optics springs 3032 from magnet holder 3006 with magnets 3040, paragraphs [0129-131, 133]) and a second suspension element (i.e. outer parts of upper optics springs 3030 connecting flexure beams 3020 and OIS actuator 3005 coil and holder 3003, and suspending and coupling the lens assembly 3002 and holder 3006,3040 with the with coil mounting structure 3003 and actuator support structure 3060 having OIS coils 3005, see specifically paragraphs [132-133, 129-131], as clearly depicted in Fig.3); 
the first suspension element (i.e. inner parts of upper optics springs 3030, can also include lower optics springs 3032, paragraphs [0129-131, 133] suspending 3002,3007 from 3006 with 3040 (A)) configured to suspend the autofocus actuator (i.e. autofocus mechanism, i.e. coils 3007 working with magnets 3040 (A)) from the optical image stabilizer (i.e. from OIS 3005/3003 and magnets 3040 (B), paragraphs [0129-131, 133]), an entirety of the first suspension element extending within the first plane (i.e. as 3030 and inner parts of upper optics springs 3030 extend entirely within the first horizontal plane containing 3030 as clearly depicted in Fig. 3, see paragraphs [0129-131, 133]);  
the second suspension element (i.e. outer parts of upper optics springs 3030 connecting flexure beams 3020 and the OIS actuator 3005 coil holder 3003, and suspending and coupling the lens assembly 3002 and holder 3006,magnet 3040 (A,B) from the with coil mounting structure 3003, actuator support structure 3060 having OIS coils 3005 and base, housing 3008,3012, see specifically paragraphs [132-133, 129-131], as clearly depicted in Fig.3) configured to suspend the second lens group actuator (i.e. suspend the OIS magnet 3040 (B) working with 3005/3003 coils, from the actuator support structure 3060) from the body (e.g. from the actuator support structure 3060,3003 and the base 3008, paragraphs [132-133, 128-131], as depicted in Fig. 3, where it is noted that two i.e. inner and outer, parts of the optics springs 3030 have distinct and separate functions to i) suspend autofocus mechanism, 3007 from 3006 and OIS 3040, 3005/3003, paragraphs [0129-131, 133] via inner parts of 3030, and ii) to suspend OIS 3040,3005/3003, from the actuator support structure 3060 and the base 3008, 3012, paragraphs [0128-131,132-133]),  the second suspension element extending the first plane (i.e. as 3030 and outer parts of upper optics springs 3030 connecting flexure beams 3020 and the OIS actuator 3005 coil holder 3003, extend along the horizontal plane containing 3030 as clearly depicted in Fig. 3, see paragraphs [0129-133, 135-138]); and 
wherein the first suspension element (i.e. 3030 and inner parts of 3030) is configured between the autofocus actuator and the optical image stabilizer (i.e. between autofocus mechanism 3007, 3040, and OIS actuator 3005,3003 as 3060) and the second suspension element (outer parts of 3030 and with flexure beams 3020) is configured between the body and the optical image stabilizer (i.e. between base 3008 and OIS actuator 3005,3003 as 3060). 
But Miller is silent that an entirety of the suspension element and the second suspension element extending within the first plane (i.e. as 3030 and outer parts of upper optics springs 3030 extends within the horizontal plane of the 3030 springs and has connecting flexure beams 3020 of the OIS actuator 3005 coil holder 3003, as depicted in Fig. 3, see paragraphs [0129-133, 135-138]), and that 
first suspension element is configured so to transfer an electric signal (i.e. between autofocus mechanism 3007, 3040 and OIS actuator 3005,3003 as 3060; however it is noted that current is applied to autofocus coil 3007 on the lens carrier module 3002 which is suspended by upper and lower optics spring 3030, 3032 on the actuator support structure 3060 i.e. autofocus yoke, paragraphs [0128,0131-132]), and the second suspension element (flexure beams3020) is so configured to transfer an electric signal. However Lam teaches in the same field of invention of an apparatus and actuator for controlling the inclination or rotation center of an optical system (see Figs. 1-8, Title, Abstract, paragraphs [01-02, 04-07, 13-15, 29-31, 33-35, 36-39]) and further teaches that an entirety of  the second suspension element is extending within the first plane (i.e. as spring system 202 or spring system 203 provide both autofocusing and image stabilization function (e.g. vibration compensation function), and both are planar springs as leaf springs extending entirely within and parallel to the plane of the spring system connecting the bracket 201 elastically with the housing 200, e.g. Abstract, paragraphs [02, 04-07, 10-13, 29-34, 39], and as such while providing anti-shake function to the lens, the predictability of the lens inclination/rotation reduces the difficulty for its control, the reliability is increased and complexity of the program for computing the position of the instantaneous inclination (or the rotation) center is reduced, thereby increasing the speed of control and enhancing the control accuracy, while still reducing the energy required for such anti-shake function (see paragraph [33]; In addition, note also that the leaf spring system of Lam also provides the transfer an electric signal between the AF, OIS actuators and the housing, and can provide electric energy connection to actuators, see paragraphs [13-15, 35]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the second suspension element of parts of upper optics springs and replace the connecting flexure beams of the OIS actuator of Miller so  to entirely extend within the first plane, suspending the bracket i.e. lens assembly, OIS actuator from housing (as 200), i.e. actuator support structure, base/cover 3008, 3012, according to teaching of Lam which relies on providing anti-shake function to the lens with planar springs, leaf springs extending within and parallel to the plane of the spring system, in order to achieve predictability of the lens inclination/rotation, reduce the difficulty for its control, increase reliability increased and reduce complexity of the program for computing the position of the instantaneous inclination (or the rotation) center, thereby increasing the speed of control and enhancing the control accuracy, while reducing the energy required for such anti-shake function (see Lam, paragraph [33]; note that leaf spring system can also provide electric energy connection to AF or OIS actuators, see paragraphs [13-15, 35]). Note that as a result of the above combination, the second suspension element entirely extends within the first plane, same as the first suspension element, therefore as a result of the combination, the combination also renders obvious that an entirety of the suspension element extending within the first plane. Further, Murakami teaches in the same field of invention of a lens driving device, camera module, and camera-equipped portable terminal (see Figs. 1-14, Title, Abstract, paragraphs [0009-14, 0031-39]) and further teaches that the first suspension element  (i.e. supporting part 13 with leaf springs 131,132) is configured to transfer an electric signal between the autofocus movable part (11) and the OIS movable part (10) with AF fixing part (12, see paragraphs [0037-40, 62-65]), and that the second suspension element (e.g. suspension wires 30, e.g. 31, 32, and suspension wires 33, paragraphs [0036-38], that are also between the OIS movable part 10 and fixing part 20 as base, as described in paragraphs [0036-38]) is configured to transfer an electric signal (suspension wires 30, e.g. 31, 32, and suspension wires 33 provide power feeding and signal paths paragraphs [0036-38]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Murakami to optical actuator module of Miller (as modified with Lam) to specify that the first suspension element to be so configured to transfer electrical signals i.e. power as between e.g. autofocus movable part and OIS movable part with autofocus fixing part, and the actuator module with the movable autofocus coil on the lens carrier module suspended by optics spring on the actuator support structure e.g. autofocus yoke, in order to provide and feed power to the autofocus coil part using leaf springs that are electrically conducting and made of sheet metal (see paragraphs [0062, 0065]), and to specify that the second suspension element to be so configured to transfer electrical signals i.e. power and also between the second lens group actuators i.e. between OIS movable part with autofocus fixing part, and fixing part, in order to provide and feed power and suspension to OIS movable part with autofocus part (see paragraphs [0036-37]).   

However, regarding claim 10, the cited prior art taken either singly or in combination fails to anticipate or fairly suggest such an imaging apparatus including the specific arrangement where at least a first portion of the first suspension element and at least a second portion of the second suspension element are made of a single piece of material, and in combination with all other claimed limitations of claim 10. Specifically, as the second suspension element is modified due to combination of Miller and Lam, there is no teaching or reasons that would render the above claim limitation obvious. 

With respect to claims 11-14, these claims depend on claim 11 and are allowable at least for the reasons stated supra.


Regarding independent claim 15, Miller teaches (see Figs. 1-1-7) a system (i.e. camera and optics assembly of a camera, 3000 with actuator module, 3060, paragraphs [0004-07, 0128-129]) comprising: 
a body (e.g. actuator support structure 3060 with coil mounting structure 3003, and base 3008, note that magnet holder 3006 can be also construed as base, see paragraphs [0128, 132-133]); 
a first lens group on an optical axis (i.e. optics module, lens assembly, 3002, 3009, on optical axis 3053,  paragraphs [0128-129, 0133]);  
an autofocus actuator comprising a first ferromagnetic element  and a first electromagnetic element (e.g. one or two of four permanent magnets 3040, e.g. 3040A,  and autofocus coil 3007 electromagnet, paragraphs [0007, 0128-129, 131-132, 136], see Figs. 3-4) configured to cause the first lens group to move along the optical axis (i.e. as autofocus (AF) mechanism, with autofocus coil 3007 on 3002, and working with permanent magnet(s) 3040, e.g. 3040A, of the four 3040, in 3006 holder, to move optics lens assembly 3002 along 3053 Z- axis, paragraphs [0007, 0128-129, 131-132, 136-138], also referred as autofocus mechanism of actuator 3000, paragraphs [131-132]); 
an optical image stabilizer comprising a second ferromagnetic element and a second electromagnetic element  (e.g. another of four permanent magnet(s) 3040, e.g. 3040B, in holder 3006, working with OIS coils 3005(3003) electromagnets to move 3002 and 3006 on the XY plane orthogonal to optical axis, paragraphs [0128-131, 133, 136-138]) configured to cause the first lens group to move transversely to the optical axis (i.e. as optical image stabilization (OIS) actuator, OIS coils 3005(3003) working with magnet(s) 3040, e.g. 3040B in holder 3006, moves 3002 and 3006 on the XY plane orthogonal to optical axis as optical image stabilization actuator, paragraphs [0128-131, 133, 136-138], also referred as actuator module for optical image stabilization 3060, paragraph [133]), 
wherein the optical image stabilizer is at a same level as the autofocus actuator along the optical axis (i.e. OIS actuator 3005(3003), magnets 3040 (B) and autofocus mechanism  with magnets 3040 (A), and coil 3007 are at the same level e.g. just below the springs 3030 along the optical axis 3053 Z-axis, as clearly depicted in Fig. 3, paragraphs [0128-132]); 
a suspension element extending within a first plane (i.e. optics springs 3030, working with lower optics springs 3032 for OIS actuator 3005 coil holder 3003, paragraphs [0129-131, 132-133], optics springs 3030 extend within the first horizontal plane containing 3030 as clearly depicted in Fig. 3, see paragraphs [0129-131, 133]), 
the suspension element (i.e. optics springs 3030) comprising a first suspension element (i.e. inner parts of upper optics springs 3030 connected and suspending optics module/lens assembly 3002, 3009, also with lower optics springs 3032 from magnet holder 3006 with magnets 3040, paragraphs [0129-131, 133]) and a second suspension element (i.e. outer parts of upper optics springs 3030 connecting flexure beams 3020 and OIS actuator 3005 coil and holder 3003, and suspending and coupling the lens assembly 3002 and holder 3006,3040 with the with coil mounting structure 3003 and actuator support structure 3060 having OIS coils 3005, see specifically paragraphs [132-133, 129-131], as clearly depicted in Fig.3); 
the first suspension element (i.e. inner parts of upper optics springs 3030, can also include lower optics springs 3032, paragraphs [0129-131, 133] suspending 3002,3007 from 3006 with 3040 (A)) configured to suspend the autofocus actuator (i.e. autofocus mechanism, i.e. coils 3007 working with magnets 3040 (A)) from the optical image stabilizer (i.e. from OIS 3005/3003 and magnets 3040 (B), paragraphs [0129-131, 133]), the first suspension element extending within the first plane (i.e. as 3030 and inner parts of upper optics springs 3030 extend along the horizontal plane containing 3030 as clearly depicted in Fig. 3, see paragraphs [0129-131, 133]);  
the second suspension element (i.e. outer parts of upper optics springs 3030 connecting flexure beams 3020 and the OIS actuator 3005 coil holder 3003, and suspending and coupling the lens assembly 3002 and holder 3006,magnet 3040 (A,B) from the with coil mounting structure 3003, actuator support structure 3060 having OIS coils 3005, see specifically paragraphs [132-133, 129-131], as clearly depicted in Fig.3) configured to suspend the optical image stabilizer (i.e. suspend the OIS magnet 3040 (B) working with 3005/3003 coils, from the actuator support structure 3060) from the body (e.g. from the actuator support structure 3060,3003 and the base 3008, paragraphs [132-133, 128-131], as depicted in Fig. 3, where it is noted that two i.e. inner and outer, parts of the optics springs 3030 have distinct and separate functions to i) suspend autofocus mechanism, 3007 from 3006 and OIS 3040 (B), 3005/3003, paragraphs [0129-131, 133] via inner parts of 3030, and ii) to suspend OIS 3040 (B),3005/3003, from the actuator support structure 3060 and the base 3008, paragraphs [0128-131,132-133]),  the second suspension element extending the first plane (i.e. as 3030 and outer parts of upper optics springs 3030 connecting flexure beams 3020 and the OIS actuator 3005 coil holder 3003, extend in the first horizontal plane containing 3030 as clearly depicted in Fig. 3, see paragraphs [0129-133, 135-138]), and 
wherein the first suspension element (i.e. 3030 and inner parts of 3030) is configured between the autofocus actuator and the optical image stabilizer (i.e. between autofocus mechanism 3007, 3040, and OIS actuator 3005,3003 as 3060) and the second suspension element (outer parts of 3030 and with flexure beams 3020) is configured between the body and the optical image stabilizer (i.e. between base 3008 and OIS actuator 3005,3003 as 3060). 
But Miller is silent that the suspensions element and the second suspension element extending within the first plane (i.e. as 3030 and outer parts of upper optics springs 3030 extends within the horizontal plane of the 3030 springs and has connecting flexure beams 3020 of the OIS actuator 3005 coil holder 3003, as depicted in Fig. 3, see paragraphs [0129-133, 135-138]), and
that first suspension element is configured so to transfer an electric signal (i.e. between autofocus mechanism 3007, 3040 and OIS actuator 3005,3003 as 3060; however it is noted that current is applied to autofocus coil 3007 on the lens carrier module 3002 which is suspended by upper and lower optics spring 3030, 3032 on the actuator support structure 3060 i.e. autofocus yoke, paragraphs [0128,0131-132]), and the second suspension element (flexure beams3020) is so configured to transfer an electric signal. However Lam teaches in the same field of invention of an apparatus and actuator for controlling the inclination or rotation center of an optical system (see Figs. 1-8, Title, Abstract, paragraphs [01-02, 04-07, 13-15, 29-31, 33-35, 36-39]) and further teaches that an entirety of  the second suspension element is extending within the first plane (i.e. as spring system 202 or spring system 203 provide both autofocusing and image stabilization function (e.g. vibration compensation function), are planar springs as leaf springs extending entirely within and parallel to the plane of the spring system connecting the bracket 201 elastically with the housing 200, e.g. Abstract, paragraphs [02, 04-07, 10-13, 29-34, 39], and as such while providing anti-shake function to the lens, the predictability of the lens inclination/rotation reduces the difficulty for its control, the reliability is increased and complexity of the program for computing the position of the instantaneous inclination (or the rotation) center is reduced, thereby increasing the speed of control and enhancing the control accuracy, while still reducing the energy required for such anti-shake function (see paragraph [33]; In addition, note also that the leaf spring system of Lam also provides the transfer an electric signal between the AF, OIS actuators and the housing, and can provide electric energy connection to actuators, see paragraphs [13-15, 35]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the second suspension element of parts of upper optics springs and replace the connecting flexure beams of the OIS actuator of Miller so to entirely also extend within the first plane suspending the bracket i.e. lens assembly 3002, OIS actuator from the housing (as 200) i.e. the actuator support structure, base/cover 3008, 3012, according to teaching of Lam, which relies on providing anti-shake function to the lens with planar springs, leaf springs extending within and parallel to the plane of the spring system, in order to achieve predictability of the lens inclination/rotation, reduce the difficulty for its control, increase reliability increased and reduce complexity of the program for computing the position of the instantaneous inclination (or the rotation) center, thereby increasing the speed of control and enhancing the control accuracy, while reducing the energy required for such anti-shake function (see Lam, paragraph [33]; note that leaf spring system can also provide electric energy connection to AF or OIS actuators, see paragraphs [13-15, 35]). Note that as a result of the above combination, the second suspension element entirely extends within the first plane, same as the first suspension element, therefore as a result of the combination, the combination also renders obvious that an entirety of the suspension element extending within the first plane. Further, Murakami teaches in the same field of invention of a lens driving device, camera module, and camera-equipped portable terminal (see Figs. 1-14, Title, Abstract, paragraphs [0009-14, 0031-39]) and further teaches that the first suspension element  (i.e. supporting part 13 with leaf springs 131,132) is configured to transfer an electric signal between the autofocus movable part (11) and the OIS movable part (10) with AF fixing part (12, see paragraphs [0037-40, 62-65]), and that the second suspension element (e.g. suspension wires 30, e.g. 31, 32, and suspension wires 33, paragraphs [0036-38], that are also between the OIS movable part 10 and fixing part 20 as base, as described in paragraphs [0036-38]) is configured to transfer an electric signal (suspension wires 30, e.g. 31, 32, and suspension wires 33 provide power feeding and signal paths paragraphs [0036-38]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Murakami to optical actuator module of Miller (as modified with Lam) to specify that the first suspension element to be so configured to transfer electrical signals i.e. power as between e.g. autofocus movable part and OIS movable part with autofocus fixing part, and the actuator module with the movable autofocus coil on the lens carrier module suspended by optics spring on the actuator support structure e.g. autofocus yoke, in order to provide and feed power to the autofocus coil part using leaf springs that are electrically conducting and made of sheet metal (see paragraphs [0062, 0065]), and to specify that the second suspension element to be so configured to transfer electrical signals i.e. power and also between the second lens group actuators i.e. between OIS movable part with autofocus fixing part, and fixing part, in order to provide and feed power and suspension to OIS movable part with autofocus part (see paragraphs [0036-37]).   
However, regarding claim 15, the cited prior art taken either singly or in combination fails to anticipate or fairly suggest such a system including the specific arrangement where at least a first portion of the first suspension element and at least a second portion of the second suspension element are made of a single piece of material, and in combination with all other claimed limitations of claim 15. Specifically, as the second suspension element is modified due to combination of Miller and Lam, there is no teaching or reasons that would render the above claim limitation obvious. 

With respect to claims 16-20, these claims depend on claim 1 and are allowable at least for the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARIN PICHLER/
Primary Examiner, Art Unit 2872